DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11,24,27-28,30,33 and 35-38 allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the cited references teach or suggest, either alone or in combination, at least “a diffusion barrier on the oxidation prevention pattern, the diffusion barrier including graphene,” as recited in claims 1, 24, and 35.
Chun et al. (US 20220052055 A1, hereinafter Chun), the closest reference, discloses a wiring structure, (FIG. 6I) comprising: a first conductive pattern on a substrate, the first conductive pattern including doped polysilicon; (doped polysilicon 101) an ohmic contact pattern (ohmic contact 117) on the first conductive pattern, the ohmic contact pattern including a metal silicide; (cobalt silicide) an oxidation prevention pattern on the ohmic contact pattern, the oxidation prevention pattern including a metal silicon nitride; (titanium silicon nitride conductive liner 118) a diffusion barrier on the oxidation prevention pattern, (upper plug 119) and a second conductive pattern (metal landing pad 120) on the diffusion barrier, the second conductive pattern including a metal, wherein the first conductive pattern, the ohmic contact pattern, the oxidation prevention pattern, the diffusion barrier, and the second conductive pattern are sequentially stacked in the stated order on the substrate.  (See FIG. 6A, showing the ordered stack of materials.)
However, Chun does not explicitly teach the diffusion barrier including graphene.  No other reference remedies this deficiency.
Therefore, claims 1, 24, and 35 are allowed, and claims 2-11, 27-28, 30,33 and 36-38 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812